              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9

10     ADRIENNE BENSON and MARY                             Case No. 18-cv-00525-RSL
       SIMONSON, individually and on behalf of all
11     others similarly situated,
                                                            STIPULATED MOTION AND
12                                                          ORDER RE BRIEFING SCHEDULE
                                Plaintiffs,                 ON PLAINTIFFS’ MOTION FOR
13                                                          CLASS CERTIFICATION AND
       v.                                                   PRELIMINARY INJUNCTION
14

15     DOUBLEDOWN INTERACTIVE, LLC, a
       Washington limited liability company, and
16     INTERNATIONAL GAME TECHNOLOGY,
       a Nevada corporation,
17

18
                                Defendants
19

20
            On March 10, 2021, the Court noted that “Under the current briefing schedule, the parties
21
     have almost a month in which to conduct eight remote depositions: if the parties agree that more
22
     time is necessary, they may file a stipulation to renote the motion for class certification.” Dkt.
23
     206 at 3. The Parties have now completed remote depositions of Ms. Benson and Ms. Simonson,
24
     and have scheduled the six remaining remote depositions to occur between March 29 and April
25
     2, 2021. Accordingly, the parties have agreed that more time is necessary and stipulate to renote
26
     the motion, subject to Court approval. The parties therefore stipulated to the following briefing
27

      STIPULATION AND ORDER -                 1                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                             Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 2 of 6




 1   schedule on Plaintiffs’ motion for class certification and preliminary injunction, Dkt. 164:

 2              o Defendants’ opposition deadline: April 14, 2021

 3              o Plaintiffs’ reply deadline and date for renote: April 26, 2021

 4          Consequently, the Parties respectfully request that the Court grant this stipulated motion

 5   and enter the attached Order.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER -            2                                          E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                            Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 3 of 6




     Dated: March 28, 2021                Respectfully submitted,
 1

 2                                        Attorneys for Plaintiffs
                                          ADRIENNE BENSON and MARY SIMONSON
 3                                        individually and on behalf of all others similarly
                                          situated,
 4
                                         By: /s/ Todd Logan
 5
                                             Rafey S. Balabanian*
 6                                           rbalabanian@edelson.com
                                             Todd Logan*
 7                                           tlogan@edelson.com
                                             Brandt Silver-Korn*
 8                                           bsilverkorn@edelson.com
                                             Edelson PC
 9
                                             123 Townsend Street, Suite 100
10                                           San Francisco, California 94107
                                             Tel: 415.212.9300/Fax: 415.373.9435
11
                                          By: /s/ Alexander G. Tievsky
12                                            Jay Edelson*
                                              jedelson@edelson.com
13
                                              Alexander G. Tievsky, WSBA #57125
14                                            atievsky@edelson.com
                                              Amy B. Hausmann
15                                            abhausmann@edelson.com
                                              Edelson PC
16                                            350 N LaSalle Street, 14th Floor
17                                            Chicago, IL 60654
                                              Tel: 312.589.6370 / Fax: 312.589.6378
18
                                         By: /s/ Cecily C. Shiel
19                                           TOUSLEY BRAIN STEPHENS PLLC
                                             Cecily C. Shiel, WSBA #50061
20                                           cshiel@tousley.com
21                                           1700 Seventh Avenue, Suite 2200
                                             Seattle, Washington 98101-4416
22                                           Tel: 206.682.5600

23                                            *Admitted pro hac vice
24

25

26

27

      STIPULATION AND ORDER -     3                                       E DELSON PC
                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                  Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 4 of 6




     Dated: March 28, 2021               Respectfully submitted,
 1

 2                                       Attorneys for Defendant
                                         International Game Technology
 3
                                          By: /s/ William M. Gantz
 4
                                          DUANE MORRIS LLP
 5

 6                                            William M. Gantz, Admitted Pro Hac Vice
                                              100 High Street, Suite 2400
 7                                            Boston, MA 02110-1724
                                              Telephone:       857.488.420
 8                                            Facsimile:       857.488.4201
                                              Email: bgantz@duanemorris.com
 9

10                                            Dana B. Klinges, Admitted Pro Hac Vice
                                              30 South 17th Street
11                                            Philadelphia, PA 19103-4196
                                              Telephone:       215.979.1000
12                                            Facsimile:       215.979.1020
                                              Email: dklinges@duanemorris.com
13

14                                            Lauren M. Case, WSBA No. 49558
                                              Spear Tower
15                                            One Market Plaza, Suite 2200
                                              San Francisco, CA 94105-1127
16                                            Telephone:      415.957.3000
17                                            Facsimile:      415.957.3001
                                              Email: lmcase@duanemorris.com
18

19                                        By: /s/ Adam T. Pankratz
20                                           OGLETREE, DEAKINS, NASH, SMOAK &
21                                           STEWART, P.C.

22                                           Adam T. Pankratz, WSBA No. 50951
                                             1201 Third Avenue, Suite 5150
23                                           Seattle, WA 98101
                                             Telephone: 206-693-7057
24                                           E-mail: adam.pankratz@ogletree.com
25

26

27

      STIPULATION AND ORDER -     4                                      E DELSON PC
                                                        350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                 Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 5 of 6




     Dated: March 28, 2021                Respectfully submitted,
 1

 2                                        Attorneys for Double Down Interactive, LLC

 3                                        By: /s/ Jaime Drozd Allen

 4                                           DAVIS WRIGHT TREMAINE LLP
 5
                                             Jaime Drozd Allen, WSBA #35742
 6                                           Stuart R. Dunwoody, WSBA #13948
                                             Cyrus E. Ansari, WSBA #52966
 7                                           Benjamin J. Robbins, WSBA # 53376
                                             920 Fifth Avenue, Suite 3300
 8                                           Seattle, WA 98104
                                             Telephone: 206-757-8039
 9
                                             Fax: 206-757-7039
10                                           E-mail: jaimeallen@dwt.com
                                             E-mail: stuartdunwoody@dwt.com
11                                           E-mail: cyrusansari@dwt.com
                                             E-mail: benrobbins@dwt.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER -     5                                       E DELSON PC
                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                  Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00525-RSL Document 214 Filed 03/29/21 Page 6 of 6




 1                                              ORDER

 2      The Parties’ stipulated motion is GRANTED. Defendants’ deadline to oppose Plaintiffs’

 3   class certification and preliminary injunction motion, Dkt. 164, is April 14, 2021. Plaintiffs’

 4   reply deadline, and the noting date for the motion, is April 26, 2021.

 5

 6   IT IS SO ORDERED.

 7
            Dated this 29th day of March, 2021.
 8

 9

10                                               ROBERT S. LASNIK
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER -          1                                         E DELSON PC
                                                                350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-525-RSL                                         Tel: 312.589.6370 • Fax: 312.589.6378
